Exhibit 10.4f

 

KEY MANAGER RESTRICTED STOCK AGREEMENT

PURSUANT TO THE FMC TECHNOLOGIES, INC.

INCENTIVE COMPENSATION AND STOCK PLAN

 

This Agreement is made as of the          day of                     , 200    
(the “Grant Date”) by FMC TECHNOLOGIES, INC., a Delaware corporation, (the
“Company”) and XXXXXXXXXX the “Employee”).

 

In 2001, the Board of Directors of the Company (the “Board”) adopted the FMC
Technologies, Inc. Incentive Compensation and Stock Plan (the “Plan”). The Plan,
as it may be amended and continued, is incorporated by reference and made a part
of this Agreement and will control the rights and obligations of the Company and
the Employee under this Agreement. Except as otherwise provided, capitalized
terms have the meaning provided in the Plan. To the extent there is a conflict
between the Plan and this Agreement, the Plan will prevail.

 

The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant an award of restricted stock to the Employee as an
inducement to remain in the service of the Company or one of its affiliates
(collectively, the “Employer”), and as an incentive for increased efforts during
such service.

 

The Committee, on behalf of the Company, grants to the Employee an award of
XXXXXXXX shares of restricted stock (the “Restricted Shares”) of the Company’s
common stock, par value of $0.01 per share (the “Common Stock”) upon the
following terms and conditions:

 

1. Vesting. The Restricted Shares will vest and be immediately transferable on
XXXXXXXX (the “Vesting Date”). Notwithstanding the foregoing, (a) the Restricted
Shares will vest and be immediately transferable in the event of the Employee’s
death or Disability, or a Change in Control of the Company and (b) a prorated
portion of the Restricted Shares (to be prorated based on the time worked after
the Grant Date and prior to the Vesting Date) will vest and be immediately
transferable in the event of the Employee’s termination of employment by the
Employer prior to the Vesting Date without Cause. All Restricted Shares will be
forfeited upon termination of the Employee’s employment with the Employer before
the Vesting Date for a reason other than death, Disability or termination of
employment by the Employer without Cause.

 

2. Adjustment. The Committee may make equitable substitutions or adjustments in
the Restricted Shares as it determines to be appropriate in the event of any
corporate event or transaction such as a stock split, merger, consolidation,
separation, including a spin-off or other distribution of stock or property of
the Company, reorganization, or any partial or complete liquidation of the
Company.

 

3. Rights as Stockholder.

 

(a) The Restricted Shares will be issued in the form of a book entry
registration. The Company may issue a stock certificate (the “Certificate”) in
the Employee’s name representing the Restricted Shares prior to the Vesting
Date, in which case, the Employee will execute a stock power in favor of the
Company, the Certificate will be held by the Secretary of the Company (the
“Escrow Agent”) and will be imprinted with a legend stating that the Restricted
Shares represented by the Certificate may not be sold, exchanged, transferred,



--------------------------------------------------------------------------------

pledged, hypothecated or otherwise disposed of except in accordance with this
Agreement. The Escrow Agent will hold the Certificate until the Vesting Date. As
soon as practicable after the Vesting Date the Company will issue unlegended
Certificates for Common Stock to the Employee and the Employee will surrender
any legended Certificates representing the Restricted Shares, if applicable.

 

(b) Prior to the Vesting Date, the Employee may not vote, sell, exchange,
transfer, pledge, hypothecate or otherwise dispose of any of the Restricted
Shares. Notwithstanding the foregoing the Employee may prior to the Vesting Date
pledge Restricted Shares as security for a loan from the Company to obtain funds
to pay the option price for any stock options granted under the Plan. The
Restricted Shares have Dividend Equivalent Rights.

 

4. No Limitation on Rights of the Company. The granting of Restricted Shares
will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure
or to merge, consolidate, reincorporate, dissolve, liquidate or sell or transfer
all or any part of its business or assets.

 

5. Employment. Nothing in this Agreement or in the Plan will be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Employer will continue to employ the Employee, or as affecting
in any way the right of the Employer to terminate the employment of the Employee
at any time.

 

6. Government Regulation. The Company’s obligation to deliver Common Stock
following the Vesting Date will be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

7. Withholding. The Employer will comply with all applicable withholding tax
laws, and will be entitled to take any action necessary to effectuate such
compliance. The Company may withhold a portion of the Common Stock to which the
Employee or beneficiary otherwise would be entitled equivalent in value to the
taxes required to be withheld, determined based upon the Fair Market Value of
the Common Stock. For purposes of withholding, Fair Market Value shall be equal
to the opening price of the Common Stock on the Vesting Date, or, if the Vesting
Date is not a business day, the next business day immediately following the
Vesting Date.

 

8. Notice. Any notice to the Company provided for in this Agreement will be
addressed to it in care of its Secretary, FMC Technologies, Inc., 200 East
Randolph Drive, Chicago, Illinois 60601, and any notice to the Employee (or
other person entitled to receive the Restricted Shares) will be addressed to
such person at the Employee’s address now on file with the Company, or to such
other address as either may designate to the other in writing. Any notice will
be deemed to be duly given when enclosed in a properly sealed envelope addressed
as stated above and deposited, postage paid, in a post office or branch post
office regularly maintained by the United States government.

 

9. Administration. The Committee administers the Plan. The Employee’s rights
under this Agreement are expressly subject to the terms and conditions of the
Plan, a copy of which is attached hereto, including any guidelines the Committee
adopts from time to time.

 

10. Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.



--------------------------------------------------------------------------------

11. Sole Agreement. This Agreement is the entire agreement between the parties
to it, and any and all prior oral and written representations are merged into
this Agreement. This Agreement may only be amended by written agreement between
the Company and the Employee.

 

12. Governing Law. The interpretation, performance and enforcement of this
Agreement will be governed by the laws of the State of Delaware.

 

13. Privacy. Employee acknowledges and agrees to the Employer transferring
certain personal data of such Employee to the Company for purposes of
implementing, performing or administering the Plan or any related benefit.
Employee expressly gives his consent to the Employer and the Company to process
such personal data.

 

Executed as of the Grant Date.

 

FMC TECHNOLOGIES, INC.

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.